DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Petitioner,

                                     v.

                        JEFTY LAUDE JOSEPH,
                             Respondent.

                               No. 4D17-0463

                            [October 18, 2017]

  Petition for writ of prohibition to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T.
Case No. 2013CF012488BXX.

   Pamela Jo Bondi, Attorney General, and Donna M. Perry, Assistant
Attorney General, West Palm Beach, for petitioner.

   No appearance for respondent.

PER CURIAM.

   The petition for writ of prohibition is granted, and the order precluding
the State from seeking the death penalty is quashed. State v. Lopez, 219
So. 3d 865 (Fla. 4th DCA 2017); State v. Chapman, No. 4D17-428, 2017
WL 3727098 (Fla. 4th DCA Aug. 30, 2017).

   Granted.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.